SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 000-24778 Texas Vanguard Oil Company (Exact name of registrant as specified in its charter) 9811 Anderson Mill Road, Suite 202 Austin, Texas 78750 (Address of principal executive office) Issuer's telephone number: (512) 331-6781 Common Stock (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remain) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: [X]Rule 12g-4(a)(1) [ ]Rule 12g-4(a)(2) [ ]Rule 12h-3(b)(1)(i) [ ]Rule 12h-3(b)(1)(ii) [ ]Rule 15d-6 Approximate number of holders of record as of the certification or notice date:173 Pursuant to the requirements of the Securities Exchange Act of 1934, Texas Vanguard Oil Company has duly caused this certification/notice to be signed on its behalf by the undersigned hereunto duly authorized. TEXAS VANGUARD OIL COMPANY By: /s/ William G. Watson Date:May 21, 2014
